            Case 1:20-cv-02715-TJK Document 22 Filed 06/17/21 Page 1 of 6




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

    IOWA CITIZENS FOR COMMUNITY                    )
    IMPROVEMENT, ANIMAL LEGAL                      )
    DEFENSE FUND, ASSOCIATION OF                   )
    IRRITATED RESIDENTS, INSTITUTE                 )
    FOR AGRICULTURE AND TRADE                      )
    POLICY, WATERKEEPER ALLIANCE,                  )
    INC., and WATERKEEPER                          )
    CHESAPEAKE,                                    )
                                                   )
                Plaintiffs,                        )       Case No. 1:20-cv-2715-TJK
                                                   )
        v.                                         )
                                                   )
    COUNCIL ON ENVIRONMENTAL                       )
    QUALITY and BRENDA MALLORY IN                  )
    HER OFFICIAL CAPACITY AS CHAIR                 )
    OF THE COUNCIL ON                              )
    ENVIRONMENTAL QUALITY,                         )
                                                   )
                Defendants.1                       )
                                                   )

        JOINT STATUS REPORT AND STIPULATION TO STAY CASE FOR AN
                          ADDITIONAL 60 DAYS

       Pursuant to this Court’s April 21, 2021 Minute Order, Federal Defendants and Plaintiffs

submit this joint status report and hereby stipulate to an additional 60-day stay of this case. In

support of the stipulation, Federal Defendants and Plaintiffs state the following:

       1.      Plaintiffs challenge specific provisions of the Council on Environmental Quality’s

(“CEQ”) July 16, 2020 rulemaking entitled “Update to the Regulations Implementing the

Procedural Provisions of the National Environmental Policy Act,” 85 Fed. Reg. 43,304 (July 16,

2020) (“2020 Rule”).




1
 Pursuant to Fed. R. Civ. P. 25(d), Brenda Mallory is automatically substituted for Mary
Neumayr as Chair of the Council on Environmental Quality.
                                                       1
            Case 1:20-cv-02715-TJK Document 22 Filed 06/17/21 Page 2 of 6




       2.        On Inauguration Day, President Biden issued Executive Order 13990 directing

federal agencies to “immediately review and, as appropriate and consistent with applicable law,

take action to address the promulgation of Federal regulations and other actions during the last 4

years that conflict” with “important national objectives,” such as “listen[ing] to the science”;

“improv[ing] public health and protect[ing] our environment”; “reduc[ing] greenhouse gas

emissions”; and “prioritiz[ing] . . . environmental justice.” 86 Fed. Reg. 7,037, 7,037 (Jan. 25,

2021). The order also requires agencies “to immediately commence work to confront the climate

crisis.” Id. The White House specifically identified the 2020 Rule as subject to these

requirements.2

       3.        Pursuant to that direction, CEQ has begun reconsidering the 2020 Rule and, as

part of that process, is considering whether to propose to amend or repeal the Rule in whole or in

part. ECF No. 21 ¶ 4.

       4.        In light of Executive Order 13990 and CEQ’s review of the 2020 Rule, on

February 8, 2021, Federal Defendants moved unopposed for a 60-day stay of this case. ECF No.

19. The Court stayed the case the following day. Minute Order (Feb. 9, 2021). On April 20,

2021, the Parties stipulated to an additional 45-day stay of the case based on the recent

confirmation of CEQ’s new Chair. ECF No. 21. In response, the Court stayed the case until

June 21, 2021 and ordered the Parties to file a joint status report by June 17, 2021 “setting forth

their proposal for how this case should proceed.” Minute Order (Apr. 21, 2021).

       5.        Since the Parties’ last filing, CEQ has determined that it “will initiate rulemaking

to propose amendments to the 2020 Rule to revise the NEPA implementing regulations to




2
 Fact Sheet: List of Agency Actions for Review, https://www.whitehouse.gov/briefing-
room/statements-releases/2021/01/20/fact-sheet-list-of-agency-actions-for-review/.
                                                       2
              Case 1:20-cv-02715-TJK Document 22 Filed 06/17/21 Page 3 of 6




comply with the statute’s text and goals; provide regulatory certainty to stakeholders; promote

better decision making consistent with NEPA’s statutory requirements; ensure appropriate

coordination among Federal agencies, and State, Tribal, and local governments during the

environmental review process; and meet environmental, climate change, and environmental

justice objectives.” Decl. of Matthew Lee-Ashley ¶ 11, attached as Exhibit A. The Office of

Management and Budget’s Office of Information and Regulatory Affairs’ Spring 2021 Unified

Agenda of Regulatory and Deregulatory Actions includes additional details regarding CEQ’s

planned regulatory actions.3 Id. ¶ 12. In particular, the 2021 Unified Agenda identifies three

planned CEQ regulatory actions to address the 2020 Rule: (1) a rulemaking to extend the

deadline by two years for federal agencies to develop or revise proposed procedures for

implementing the 2020 Rule (interim final rule tentatively set for June 2021);4 (2) a phase 1

rulemaking to propose a narrow set of changes to the 2020 Rule (notice of proposed rule

tentatively set for July 2021);5 and (3) a phase 2 rulemaking to propose broader changes to the

2020 Rule (notice of proposed rule tentatively set for November 2021).6 See also Ex. A ¶ 12.

         6.      As part of its reconsideration process, CEQ has committed to “consider[ing] the

full array of questions and substantial concerns connected to the 2020 Rule,” including the 2020

Rule’s impact on environmental justice, climate change, and public participation, and its

treatment of alternatives and environmental effects. Id. ¶ 8. Particularly relevant to this case,

which challenges the 2020 Rule’s definition of major federal action, see, e.g., Compl. ¶¶ 83, 91,



3
 The Spring 2021 Unified Agenda of Regulatory and Deregulatory Actions is available at:
https://www.reginfo.gov/public/do/eAgendaMain.
4
    https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=202104&RIN=0331-AA08.
5
    https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=202104&RIN=0331-AA05.
6
    https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=202104&RIN=0331-AA07.

                                                     3
            Case 1:20-cv-02715-TJK Document 22 Filed 06/17/21 Page 4 of 6




CEQ intends to consider “[w]hether the 2020 Rule improperly or unlawfully excludes certain

actions from the definition of ‘major federal action’ for purposes of NEPA’s applicability, or has

the foreseeable effect of improperly excluding certain federal actions from review under NEPA.”

Ex. A ¶ 8(f).

       7.       While CEQ is engaged in an ongoing reconsideration and upcoming rulemaking

process, CEQ has not yet committed to addressing the specific provisions of the 2020 Rule

challenged by Plaintiffs. In light of this, Federal Defendants and Plaintiffs stipulate to an

additional 60-day stay of this case, to provide an opportunity for CEQ to clarify the scope of the

phase 1 rulemaking.

       8.       The stipulated stay is consistent with the Court’s broad discretion to stay

proceedings and defer judicial review. Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he

power to stay proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants.”). It is also consistent with CEQ’s inherent authority to reconsider and to revise,

replace, or repeal a prior decision to the extent permitted by law and supported by a reasoned

explanation. See FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009); Motor Vehicle

Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 42 (1983).

       9.       An additional stay is also in the interest of judicial economy. Allowing CEQ

sufficient time to determine its own path forward through the administrative process and

undertake planned rulemaking to amend or repeal the 2020 Rule, in whole or in part, may narrow

or even eliminate some or all of the issues before this Court. It will further provide Plaintiffs

with the opportunity to review a more concrete proposal from CEQ and determine whether

CEQ’s rulemaking is likely to address the concerns underlying this legal challenge.



                                                      4
          Case 1:20-cv-02715-TJK Document 22 Filed 06/17/21 Page 5 of 6




       10.     Federal Defendants and Plaintiffs propose that the Parties file a joint status report

within 14 days after the end of the 60-day stay period regarding future proceedings in this case.

       For the foregoing reasons, Federal Defendants and Plaintiffs respectfully request the

Court enter an order staying the case for an additional 60 days, and requiring the Parties to

submit a joint status report within 14 days after the end of the stay period.

       A proposed order is submitted herewith.

       Respectfully submitted this 17th day of June, 2021.

                                              JEAN E. WILLIAMS
                                              Acting Assistant Attorney General

                                              /s/ Clare Boronow
                                              CLARE BORONOW
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Environment and Natural Resources Division
                                              Natural Resources Section
                                              999 18th Street, South Terrace, Suite 370
                                              Denver, CO 80202
                                              Tel: (303) 844-1362
                                              clare.boronow@usdoj.gov

                                              ALLEN M. BRABENDER
                                              Attorney
                                              U.S. Department of Justice
                                              Environment and Natural Resources Division
                                              Appellate Section
                                              Post Office Box 7415
                                              Washington, D.C. 20044
                                              Tel: (202) 514-5316
                                              E-mail: allen.brabender@usdoj.gov

                                              STEVEN W. BARNETT
                                              Attorney
                                              U.S. Department of Justice
                                              Environment and Natural Resources Division
                                              Law and Policy Section
                                              Post Office Box 7415
                                              Washington, D.C. 20044
                                              Tel: (202) 514-1442

                                                      5
Case 1:20-cv-02715-TJK Document 22 Filed 06/17/21 Page 6 of 6




                           E-mail: steven.barnett@usdoj.gov

                           MATTHEW R. OAKES
                           Senior Counsel
                           U.S. Department of Justice
                           Environment and Natural Resources Division
                           Law and Policy Section
                           Post Office Box 7415
                           Washington, D.C. 20044
                           Tel: (202) 514-1442
                           E-mail: matthew.oakes@usdoj.gov

                           GREGORY M. CUMMING
                           Trial Attorney
                           U.S. Department of Justice
                           Environment & Natural Resources Division
                           Natural Resources Section
                           P.O. Box 7611
                           Washington, D.C. 20044-7611
                           Tel.: (202) 305-0457
                           gregory.cumming@usdoj.gov

                           Counsel for Federal Defendants

                           /s/ Larissa Liebmann
                           Larissa Liebmann
                           Cristina Stella
                           Daniel Waltz
                           ANIMAL LEGAL DEFENSE FUND
                           525 East Cotati Avenue
                           Cotati, California 94931
                           Phone: (707) 795-2533
                           Email: lliebmann@aldf.org
                                   cstella@aldf.org
                                   dwaltz@aldf.org

                           Attorneys for Plaintiffs




                                  6
